                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

CONNIE S. BANE                                                                  PLAINTIFF

v.                                 No. 5:18-CV-00030-JM-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                               DEFENDANT

                                          ORDER

       The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge Jerome Kearney. No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner’s decision is

REVERSED AND REMANDED, with instructions to develop the record as necessary

and to redetermine Bane’s RFC with proper limitations relating to all of her medically

determinable impairments, including incontinence and irritable bowel syndrome.

       DATED this 11th day of October, 2018.



                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE
